Citation Nr: 1713061	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-10 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an earlier effective date for service connection for coronary artery disease with status post coronary artery bypass graft (claimed as heart disease secondary to hypertension). 

2. Entitlement to an earlier effective date for service connection for a residual scar from coronary artery bypass graft surgery, associated with coronary artery disease with status post coronary artery bypass graft. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, The Veteran's Wife


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1960 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2016, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript has been associated with the claims file.

A March 2017 rating decision granted an increased rating claim for major depressive disorder, as well as service connection for bilateral lower extremity radiculopathy with a rating of 20 percent, effective December 6, 2016, and basic eligibility to Dependents' Educational Assistance, effective December 6, 2016.  The rating decision also continued the 40 percent rating for degenerative disc disease.  The Veteran has not expressed disagreement with the March 2017 rating decision.  Thus, no further action with respect to these claims is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn this appeal as to the only issues currently in appellate status. He did so by way of a December 2016 statement, in which he wrote that he did not wish to pursue these matters.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.










						(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to entitlement to an earlier effective date for service connection of coronary artery disease with status post coronary artery bypass graft (claimed as heart disease secondary to hypertension) is dismissed.

The appeal as entitlement to an earlier effective date for service connection of a residual scar from coronary artery bypass graft surgery, associated with coronary artery disease with status post coronary artery bypass graft, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


